DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10665696 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 (and dependent claims 2-12) & 13 (and dependent claims 14-16) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 (and dependent claims 2-12) recites the limitation “removing the first patterned mask, the second patterned mask and the patterned sacrificial layer remaining after the removing” in lines 10-11.  Examiner is unclear as to the meaning of “removing the first patterned mask, the second patterned mask and the patterned sacrificial layer remaining after the removing” since inside of a removing step the limitation includes “after the removing” which states what layer is being removed.    It would not have been obvious to one of ordinary skill in the art to know what the limitation “removing the first patterned mask, the second patterned mask and the patterned sacrificial layer remaining after the removing” would indicate.  Therefore, the claim is indefinite.  

Claim 13 (and dependent claims 14-16) recites the limitation “removing the first patterned mask, the second patterned mask and the patterned sacrificial layer remaining after the removing” in lines 8-9.  Examiner is unclear as to the meaning of “removing the first patterned mask, the second patterned mask and the patterned sacrificial layer remaining after the removing” since inside of a removing step the limitation includes “after the removing” which states what layer is being removed.    It would not have been obvious to one of ordinary skill in the art to know what the limitation “removing the first patterned mask, the second patterned mask and the patterned sacrificial layer remaining after the removing” would indicate.  Therefore, the claim is indefinite.  




Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 17-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising: after forming the first patterned mask, forming a second patterned mask covering a third region of the substrate without using photolithography, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Response to Arguments
Upon further review the primary has determined the 103 rejections for claims 1-20 from the previous office action have been overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819